Title: From Benjamin Franklin to Peter Collinson, 7 December 1762
From: Franklin, Benjamin
To: Collinson, Peter


Dear Friend,
Philada. Dec. 7. 1762
I arrived here the first of last Month, and had the great Happiness, after so long Absence, to find my little Family well, and my Friends as cordial and more numerous than ever.
Mr. Bartram I suppose writes to you concerning the great Bones at the Ohio. I have delivered to him and to the Library Company what you sent by me.

There is great Complaint here of the last Summer’s Drought. It has occasion’d a great Scarcity of Hay, and if the Winter proves hard the Creatures must greatly suffer. Apples too have generally fail’d this Year.
Accept my sincerest Thanks for all your Kindness to me and my Son while in England, and my best Wishes of Long Life Health and Happiness to you and yours.
With the greatest Esteem and Attachment I am, Dear Friend, Yours most affectionately
B Franklin
Mr Collinson
 Addressed: To / Peter Collinson, Esq / Gracechurch street / London / Per the Carolina / Capt. Friend
